Appeal by the defendant, as limited by his motion, from a sentence of the Supreme Court, Richmond County (Rienzi, J.), imposed February 25, 2011, upon his plea of guilty, on the ground that the sentence was excessive.
Ordered that the sentence is affirmed.
The defendant’s purported waiver of the right to appeal was invalid (see People v Lopez, 6 NY3d 248, 257 [2006]; People v Jones, 106 AD3d 1106 [2013]; People v Sommerville, 104 AD3d 880 [2013]; People v McHugh, 101 AD3d 754 [2012]; People v Badru, 98 AD3d 1132 [2012]; cf. People v Tyrell, 22 NY3d 359 [2013]) and, thus, does not preclude review of his excessive sentence claim. However, contrary to the defendant’s contention, the sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]). Eng, EJ., Angiolillo, Balkin and Hall, JJ., concur.